Order entered June 5, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01139-CV

    PS ROYAL SERVICES GROUP LP, GP ROYAL, LLC, STEPHEN F. PERKINS,
         AND S. PERKINS INVESTMENT PROPERTIES, INC., Appellants

                                                 V.

                     SCOTT FISHER AND KRISTI FISHER, Appellees

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-01665-2014

                                             ORDER
       Before the Court is appellees’ June 4, 2018 unopposed motion for an extension of time to

file a brief. We GRANT the motion and extend the time to July 20, 2018. We caution appellees

that further requests for extension will be disfavored.


                                                       /s/   DAVID EVANS
                                                             JUSTICE